Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 5

Dated as of June 16, 2016

to

LOAN AND SECURITY AGREEMENT

Dated as of December 12, 2008

THIS AMENDMENT NO. 5 (this “Amendment”) dated as of June 16, 2016 is entered
into by and among TAXI MEDALLION LOAN TRUST III, a Delaware statutory trust (the
“Borrower”), MEDALLION FUNDING LLC (successor by merger to Medallion Funding
Corp.), a New York limited liability company (the “Transferor”), MEDALLION
FINANCIAL CORP., a Delaware corporation (“Parent”), MEDALLION CAPITAL, INC., a
Minnesota corporation (“Medallion Capital”), FRESHSTART VENTURE CAPITAL CORP., a
New York corporation (“Freshstart” and, together with the Borrower, the
Transferor, Parent and Medallion Capital, the “MF/Borrower Related Parties”),
AUTOBAHN FUNDING COMPANY LLC, a Delaware limited liability company (the “Conduit
Lender”), and DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM
MAIN, as agent (in such capacity, the “Agent”) and as committed lender (in such
capacity, the “Committed Lender”).

PRELIMINARY STATEMENTS

A. Reference is made to the Loan and Security Agreement dated as of December 12,
2008 among the Borrower, the Committed Lender, the Conduit Lender and the Agent
(as amended by Amendment No. 1 thereto dated as of August 5, 2009, Amendment
No. 2 dated as of April 29, 2010, Omnibus Amendment, dated as of December 12,
2013, Amendment No. 4 dated as of December 28, 2015 and as further amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”). Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to them in the Loan Agreement.

B. The parties hereto have agreed to amend the Loan Agreement on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

SECTION 1. Amendments.

1.1 The definition of “Applicable Advance Rate Percentage” set forth in
Section 1.01 of the Loan Agreement (which, for the avoidance of doubt, was added
to Schedule 1.01 to the Loan Agreement pursuant to Amendment No. 4 to Loan and
Security Agreement dated as of December 28, 2015) is hereby amended and restated
in its entirety to read as follows:

“Applicable Advance Rate Percentage” means:

(I) in the case of (a) any Medallion Loan transferred to the Borrower before
January 1, 2016 and (b) any other Medallion Loan that is either (x) modified or
refinanced after May 31, 2016 pursuant to a modification or refinancing as
permitted by the Loan Documents or otherwise approved by the Agent or
(y) transferred to the Borrower after May 31, 2016:

(a) with respect to each Medallion Loan that is a Category I Medallion Loan, the
“Advance Rate” set forth in the chart below opposite the applicable Class of
such Eligible Medallion Loan as of the date of determination:

 

Class of Category I Medallion Loans

   Advance Rate  

Class A Medallion Loans

     95 % 

Class B Medallion Loans

     90 % 

Class C Medallion Loans

     85 % 

Class D Medallion Loans

     60 % 



--------------------------------------------------------------------------------

(b) with respect to each Medallion Loan that is a Category II Medallion Loan,
the “Advance Rate” set forth in the chart below opposite the applicable Class of
such Eligible Medallion Loan:

 

Class of Category II Medallion Loans

   Advance Rate  

Class A Medallion Loans

     90 % 

Class B Medallion Loans

     80 % 

Class C Medallion Loans

     75 % 

Class D Medallion Loans

     55 % 

(c) with respect to each Medallion Loan that is a Category III Medallion Loan,
the “Advance Rate” set forth in the chart below opposite the applicable Class of
such Eligible Medallion Loan:

 

Class of Category III Medallion Loans

   Advance Rate  

Class A Medallion Loans

     85 % 

Class B Medallion Loans

     70 % 

Class C Medallion Loans

     65 % 

Class D Medallion Loans

     50 % 

; or

 

2



--------------------------------------------------------------------------------

(II) in the case of any Medallion Loan that was (a) transferred to the Borrower
on or after January 1, 2016 but before June 1, 2016 and (b) has not been
modified or refinanced after May 31, 2016 pursuant to a modification or
refinancing as permitted by the Loan Documents or otherwise approved by the
Agent:

(a) with respect to each Medallion Loan that is a Category I Medallion Loan, the
“Advance Rate” set forth in the chart below opposite the applicable Class of
such Eligible Medallion Loan as of the date of determination:

 

Class of Category I Medallion Loans

   Advance Rate  

Class A Medallion Loans

     85 % 

Class B Medallion Loans

     80 % 

Class C Medallion Loans

     75 % 

Class D Medallion Loans

     50 % 

(b) with respect to each Medallion Loan that is a Category II Medallion Loan,
the “Advance Rate” set forth in the chart below opposite the applicable Class of
such Eligible Medallion Loan:

 

Class of Category II Medallion Loans

   Advance Rate  

Class A Medallion Loans

     80 % 

Class B Medallion Loans

     70 % 

Class C Medallion Loans

     65 % 

Class D Medallion Loans

     45 % 

(c) with respect to each Medallion Loan that is a Category III Medallion Loan,
the “Advance Rate” set forth in the chart below opposite the applicable Class of
such Eligible Medallion Loan:

 

Class of Category III Medallion Loans

   Advance Rate  

Class A Medallion Loans

     75 % 

Class B Medallion Loans

     60 % 

Class C Medallion Loans

     55 % 

Class D Medallion Loans

     40 % 

 

3



--------------------------------------------------------------------------------

1.2 The definition of “Revolving Period Termination Date” set forth in
Section 1.01 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:

“Revolving Period Termination Date” means May 31, 2016.

1.3 Section 6.02(f) of the Loan Agreement is hereby amended to delete the
percentage “6.0%” appearing therein and insert the percentage “12.0%” therefor.

1.4 Schedule I to the Loan Agreement is hereby amended by deleting (i) the
reference to “Applicable Advance Rate Percentage” appearing the in the header of
such schedule in its entirety and (ii) the definition of “Applicable Advance
Rate Percentage” set forth in Part B of such schedule in its entirety.

SECTION 2. Release. Each of the MF/Borrower Related Parties hereby acknowledges
and confirms on its own behalf and on behalf of its officers and directors, and
its respective predecessors, successors, assigns, agents and other legal
representatives, and any Person claiming by or through any of them
(collectively, the “Releasors”), that (i) it does not have any grounds, and
hereby agrees not to challenge (or to allege or to pursue any matter, cause or
claim arising under or with respect to), in any case based upon acts or
omissions of any Lender, Agent or any other Indemnified Party occurring prior to
the date hereof or facts otherwise known to it as of the date hereof, the
effectiveness, genuineness, validity, collectability or enforceability of the
Loan Documents and (ii) it does not possess, and hereby unconditionally and
forever waives, remises, releases, discharges and holds harmless each Lender,
Agent and any other Indemnified Party, and each of their respective affiliates,
stockholders, directors, officers, employees, attorneys, agents,
representatives, heirs, executors, administrators, successors and assigns, each
Person acting or purporting to act for them or on their behalf, and the
successors and assigns of any such Persons (collectively, the “Designated
Parties”), from and against, and agrees not to allege or pursue, any action,
cause of action, suit, debt, liability, loss, expense, claim, counterclaim,
cross-claim, demand, defense, offset, opposition, demand and other right of
action whatsoever, whether now known or unknown, past or present, asserted or
unasserted, contingent or liquidated, whether in law, equity or otherwise, which
any of the Releasors ever had, now have, may have, or claim to have against any
of the Designated Parties, by reason of any matter, cause or thing whatsoever,
with respect to events or omissions occurring or arising on or prior to the date
hereof and relating to the Loan Documents, any transaction relating thereto, or
any actions or omissions in connection therewith (collectively, the “Claims”).
The foregoing release shall be construed in the broadest sense possible.

The MF/Borrower Related Parties warrant and represent that they are the sole and
lawful owners of all right, title, and interest in and to every Claim being
released hereby and they have not assigned, pledged, hypothecated, or otherwise
divested or encumbered all or any part of any Claim being released hereby. The
MF/Borrower Related Parties hereby agree to indemnify, defend, and hold harmless
any and all of the Releasees from and against any Claims asserted against any
Releasee based on, or arising in connection with, any such prior assignment or
transfer, whether actual or purported. The MF/Borrower Related Parties hereby
absolutely, unconditionally, and irrevocably agree never to commence, prosecute,
cause to be commenced or prosecuted, voluntarily aid in any way, or foment any
suit, action, or other proceeding (at law, in equity, in any regulatory
proceeding, or otherwise) or otherwise seek any recovery against any of the
Releasees based on any of the Claims being released hereby. The MF/Borrower
Related Parties hereby specifically warrant, represent, acknowledge, and agree
that: (a) none of the provisions of this general release shall be construed as
or constitute an admission of any liability on the part of any Releasee; and
(b) the provisions of this general release shall constitute an absolute bar to
any Claim of any kind, whether any such Claim is based on contract, tort,
warranty, mistake, or any other theory, whether legal, statutory, or equitable.

 

4



--------------------------------------------------------------------------------

SECTION 3. Condition Precedent. This Amendment shall become effective as of the
date on which the Agent has received a copy of this Amendment duly executed by
the Borrower, the Conduit Lender, the Committed Lender, the Transferor, Parent,
Medallion Capital, Freshstart and the Agent and shall be deemed effective by the
parties hereto as of May 31, 2016 (the “Effective Date”).

SECTION 4. Reference to and Effect on the Loan Agreement.

4.1 Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or
words of like import shall mean and be a reference to the Loan Agreement as
amended hereby, and each reference to the Loan Agreement in any other document,
instrument and agreement executed and/or delivered in connection with the Loan
Agreement shall mean and be a reference to the Loan Agreement as amended hereby

4.2 Except as specifically provided herein, the Loan Agreement, the other Loan
Documents and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.

4.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent, the Conduit or
the Committed Lender under the Loan Agreement, the other Loan Documents or any
other document, instrument, or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein.

SECTION 5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.

SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective signatories thereunto duly authorized as of the date first
written above.

 

TAXI MEDALLION LOAN TRUST III, as Borrower By  

/s/ Andrew M. Murstein

Name:   Andrew M. Murstein Title:   President

 

Signature Page to

Amendment No. 5 to Loan and Security Agreement



--------------------------------------------------------------------------------

MEDALLION FINANCIAL CORP. By  

/s/ Andrew M. Murstein

Name:   Andrew M. Murstein Title:   President MEDALLION CAPITAL, INC. By  

/s/ Dean Pickerell

Name:   Dean Pickerell Title:   Acting President FRESHSTART VENTURE CAPITAL
CORP. By  

/s/ Larry D. Hall

Name:   Larry D. Hall Title:   Treasurer

 

Signature Page to

Amendment No. 5 to Loan and Security Agreement



--------------------------------------------------------------------------------

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, as Agent and
as the Committed Lender By  

/s/ Jayan Krishnan

Name:   Jayan Krishnan Title:   Director By  

/s/ Franziska Hummel

Name:   Franziska Hummel Title:   Vice President AUTOBAHN FUNDING COMPANY LLC,
as the Conduit Lender By:   DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK,
FRANKFURT AM MAIN, its Attorney-in-Fact By  

/s/ Jayan Krishnan

Name:   Jayan Krishnan Title:   Director By  

/s/ Franziska Hummel

Name:   Franziska Hummel Title:   Vice President

 

Signature Page to

Amendment No. 5 to Loan and Security Agreement



--------------------------------------------------------------------------------

The undersigned hereby (i) acknowledges and agrees to the foregoing Amendment,
(ii) reaffirms all of its obligations under the Limited Recourse Guaranty and
the other Loan Documents to which it is a party and (iii) acknowledges and
agrees that the Limited Recourse Guaranty and such other Loan Documents remain
in full force and effect.

 

MEDALLION FUNDING LLC By  

/s/ Larry D. Hall

Name:   Larry D. Hall Title:   Treasurer

 

Signature Page to

Amendment No. 5 to Loan and Security Agreement